Citation Nr: 1445233	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for multiple myeloma, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2007 and June 2008 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2012, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is related to noise exposure during active military service.

2.  The Veteran's multiple myeloma is related to herbicide exposure during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability, which he contends is the result of loud noise exposure while serving as an air policeman assigned to patrol the flight line during active military service.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service injury; and (3) a "nexus" between the claimed in-service injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As to a current disability, VA and private audiological examinations show that the Veteran's hearing impairment meets the criteria for a disability for VA purposes.  See VA exams. (Aug. 2007 & Sept. 2012); Private exam. (Mar. 2007).

As to an in-service injury, the duties associated with the Veteran's military occupational specialty, namely patrolling the flight line, are consistent with loud noise exposure.

As to whether the current hearing loss disability is related to in-service noise exposure, the record contains competing medical opinions.

Two VA audiologists opined that the Veteran's current hearing loss disability is not related to service because it was not noted on separation from service.  See VA exams. (Aug. 2007 & Sept. 2012).

A private audiologist opined that the current hearing loss disability is related to service.  The rationale was that the Veteran's hearing loss is consistent with jet noise exposure.  The examiner noted that the Veteran's post-service occupational noise exposure was very limited: he was a supervisor for the General Motors Corporation in an office environment with occasional visits to a loud part of the plant, where mandatory earplugs and hearing conservation programs were in force.

Although the VA medical opinions are at odds with that of the private audiologist, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's current bilateral hearing loss disability is related to noise exposure during active military service is in equipoise.  

Service connection for a bilateral hearing loss disability is warranted.

Multiple Myeloma

The Veteran seeks service connection for multiple myeloma, which he claims is the result of constant exposure to commercial herbicides while he was stationed as an air policeman to patrol the perimeter of the flight line at Andersen Air Force Base in Guam.  The Veteran reported that the herbicides were used to kill vegetation along the flight line.  

Department of Defense records confirms that commercial herbicides were used at Anderson Air Force Base.  These records also show that tactical herbicides, such as Agent Orange, were not used or stored at the Base.

In October 2012, Dr. Melissa Alsina, the Veteran's treating physician and Head of the Multiple Myeloma Program at the Moffitt Cancer Center and Research Institute, opined that it is at least as likely as not that the Veteran's current multiple myeloma was caused by exposure to herbicides in and around the flight line during service.   Dr. Alsina's opinion was not based on exposure to Agent Orange, but rather commercial herbicides used to control vegetation around the flight line.


Dr. Alsina is qualified through education, training, and highly specialized experience to offer a medical opinion.  While she did not review the Veteran's claim file, her opinion is nonetheless probative because it is factually accurate and fully articulated.  Her opinion constitutes competent and persuasive medical evidence with respect to the onset of the current multiple myeloma and a nexus to service, which supports the claim.

The record is absent any evidence against the Veteran's claim.

Service connection for multiple myeloma is warranted.


ORDER

1.  Service connection for a bilateral hearing loss disability is granted.
 
2.  Service connection for multiple myeloma, claimed as due to herbicide exposure, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


